Mr. Justice Baume delivered the opinion of the court. 3. Appeal and error, § 866* —when abstract of record is insufficient. An abstract of record which is merely an index ‘does not comply with Rule 19 of the Appellate Court, first district, and is insufficient. 4. Appeal and error, § 1712*—when error is waived. Errors assigned but not argued are waived. 5. Mortgages, § 575*—time when decree may be vacated. Under R. S. 1911, c. 22, § 19, J. & A., If 899, the right of a defendant in foreclosure served by publication to question the propriety of the decree by filing a motion- for leave to answer the original bill of foreclosure must be exercised within three years after the entry of the decree.